The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

Applicant’s amendments and remarks filed 5/12/22 are acknowledged. Claims 1, 3, and 15 – 17 have been amended; claims 9 – 14 canceled; and claims 21 – 26 added. Claims 1 – 8 and 15 – 26 are pending.

Response to Amendments / Arguments
Applicant's amendments have obviated the objections to claims 11 and 17.
Applicant's amendments have obviated the rejections of claims 9 – 14 under 35 USC 112 and necessitated new rejections of claims 3 and 15 – 20 under 35 USC 112, as detailed below.
Applicant's arguments regarding the amended claims versus the previously raised claim rejections under 35 USC 103 have been fully considered but they are moot in view of the new grounds of rejections, as necessitated by Applicant’s amendments. Specifically, the new limitations in independent claims 1 and 15 define a vertically recessed region disposed between a terminal region and a depletion region, i.e., a slab with a non-uniform thickness. As was noted by the Examiner in the 4/26/22 interview, none of the previously applied prior-art references discloses such a design choice. Accordingly, the Examiner applies a reference by Delisle-Simard et al (US 2020/0124883 A1) that has been yielded by an updated prior art search and discloses a slab with a non-uniform thickness, wherein the slab has a vertically recessed region disposed between a terminal region and a depletion region. In combination with other prior art of record, Delisle-Simard teaches expressly or renders obvious all of the limitations recited by the amended claims, as detailed below.
New claims 21 – 26 are rejected, as provided below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3 and 15 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, claim 3 recites a self-contradictory limitation and claim 15 contradicts itself and the claimed invention, as detailed below. The issues appear to have been caused by copy & paste errors.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 15 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically: 
Claim 3 recites the limitation “a portion of the length of the second semiconductor material is not adjacent the second semiconductor material” which is self-contradictory.  For the purposes of this Action and in accordance with the instant specification, the limitation is interpreted as “a portion of the length of the second semiconductor material is not adjacent the first semiconductor material”. 
Claim 15 recites the limitation “above the first vertically recessed region of the second semiconductor material” which contradicts both the preceding portion of the claim and the claimed invention. For the purposes of this Action and in accordance with the instant specification, the limitation is interpreted as “above the second vertically recessed region of the second semiconductor material”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4 – 8 and 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al (US 10,852,570 B1) in view of Delisle-Simard et al (US 2020/0124883 A1; hereinafter Simard), and further in view of Goldring et al (US 2012/0301069 A1).
Regarding claim 1, Tu discloses (Figs. 1 and 2; 4:3 – 7:57) an optical ring modulator (“Embodiments may be implemented … in micro-ring resonator modulator configuration” 1:50 – 52; claim 6), comprising (see annotated Figure A below which comprises modified Fig. 2 of Tu): 
a (ridge-shaped) waveguide structure 200 (6:65 – 67), including: 
a first semiconductor material 204,214,210 having a first (P) doping type (6:65 – 67) and including:
	a first terminal region 210 (a heavily doped P++ region for forming an electrical contact; 7:11 - 15) and
a first depletion region 204 (a P-doped region within which a concentration of free carriers is depleted when a reverse electrical bias is applied; 7:1 – 6), and 
a second semiconductor material 206,216,212 adjacent the first semiconductor material 204,214,210  and having a second (N) doping type opposite the first (P) doping type (6:65 – 67), defining a P-N junction 208 within the waveguide structure 200 (Fig. 2; “This phase shift structure comprises a waveguide 202 comprising a P doped portion 204 and an N doped portion 206. A P/N junction (j) 208 is present between the P doped portion and the N doped portion” at 6:65 – 7:2) and including:
a second terminal region 212 (a heavily doped N++ region for forming an electrical contact; 7:11 - 15) and
a second depletion region 206 (an N-doped region within which a concentration of free carriers is depleted when a reverse electrical bias is applied; 7:1 – 6). 
Tu discloses only embodiments having slabs (218,210 and 224,212) of a constant/uniform thickness (as in Fig. 2) and does not teach embodiments with a slab(s) of a non-uniform thickness that defines a recessed region (feature a).  Tu also does not expressly teach that (ii) the waveguide structure can additionally comprise a plurality of photonic crystal (PhC) structures (feature b). However, Simard and Goldring provide features (a) and (b) respectively, as detailed below.  
As for feature (a), Simard discloses (Figs. 1A – 1C, 33A, 33B, 34A, and 34B; Abstract; para. 0002, 0006, 0050, 0052 – 0054, 0087, 0120, 0130, and 0158 – 0164) an optical modulator that is of a depletion-type (Fig. 15; para. 0087, 0120, and 0130; the same type as that in Tu) and comprises a ridge-shaped waveguide structure (the same type as that in Tu, as evident by a direct side-by-side comparison of Fig. 2 of Tu with Figs. 1, 33, and 34 of Simard). Simard illustrates both embodiments with slabs (N+,N++ and P+,P++) of a constant/uniform thickness (as in Figs. 1A – 1C) and embodiments with slabs 2,3 of a non-uniform thickness that defines a recessed region (as in Figs. 33 and 34). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the slabs of the optical modulator of Tu can be modified, in accordance with the teachings of Simard, to slabs of a non-uniform thickness that defines a recessed region. The motivation for a non-uniform slab thickness is that is can reduce electrical resistance and thereby improve/increase modulation bandwidth (“In one or more embodiments, instead of having a slab-shaped transition zone 2 with a uniform thickness along the longitudinal/lateral direction, the transition zone 2 may be designed to have varying thickness. More specifically, in the second example, the slab thickness is varied on each side of the modulator to reduce the contact resistance of the overall structure” at para. 0158; “the reduction of the contact resistance by ~ 10  will improve the modulator bandwidth by ~ 5 GHz, such improvement is not negligible” at para. 0159). 
A transverse cross-section of the optical ring modulator of the Tu – Simard combination is illustrated in Figure A below, wherein the thickness of the first and second terminal regions 210,212 is increased (as in design choices shown in Figs. 34A and 34B of Simard) to define a first/second vertically recessed region  (corresponding to 218/224 in Fig. 2 of Tu) between the first/second terminal region (210/212) and the first/second depletion region (204/224), the first/second vertically recessed region (218/224) having a thickness less than vertical thicknesses of the first/second terminal region (210/212) and the first/second depletion region (204/224) which can be configured to have a same thickness (a first/second vertical thickness), as a matter of a suitable/workable design choice and as illustrated in Figs. 33 and 34 of Simard.
As for feature (b), Goldring discloses (Figs. 1a, 1b, 2a, 8b, and 12b; para. 25 – 32, 47 – 49, 68 – 76, 80 – 85, and 100 – 110) an optical ring modulator 110,112 comprising:     
a waveguide structure 110 (para. 23 and 39) including: 
a semiconductor (silicon) material 102 (waveguide layer 102 in Fig. 1a; “The top silicon layer 102 deposited on the SiO2 103 is recovered by another SiO2 buffer layer 104, which constitutes the cladding of a ridge waveguide (450 nm wide) that guides light in and out of the SOI chip” at para. 69); and 
a plurality of photonic crystal (PhC) structures 112, each photonic crystal structure 112 embedded within the semiconductor (silicon) material of the waveguide structure 102 (“… the waveguide layer comprises a periodic pattern of defects forming at least one of the following: a 1D photonic crystal or a 2D photonic crystal” at para. 48; “… the resonator structure 110 is configured as a micro-ring resonator comprising a series of periodic defects 112 embedded in the resonator 110” at para. 72, emphasis added).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the (ring) waveguide structure of the Tu – Simard combination can additionally comprise, in accordance with the teachings of Goldring, a plurality of photonic crystal (PhC) structures. The motivation for using the PhC structures is that they create a slow-light effect within the ring waveguide and thereby improve/increase the efficiency of the modulator and/or making it more compact (“There is a need in the art to improve the performance of electro-optical (EO) modulators, by reducing their size, reducing fabrication costs, increasing modulation depth and speed, and reducing supply power. The present invention combines all of these requirements by providing an ultra-compact optical modulator comprising at least one resonator on a semiconductor chip” at para. 22; “The resonator is configured for operating with an optical signal having a wavelength range including the periodic defect band-edge, enabling a slow-light propagation of the optical signal within the device, resulting in the modal dispersion increasing within the device, the narrowing of the spectral linewidth of the resonator, and the enhancement of the quality factor of the resonator” at para. 24 of Goldring, emphasis added).
The Tu – Simard – Goldring combination considers that the PhC structures are formed, as pillars of a solid material(s), by filling holes in the semiconductor (silicon) material 102 (in Fig. 1a of Goldring) with a cladding material 104, such as SiO2 (as shown in Fig. 1a; para. 69 of Goldring). The Tu – Simard – Goldring combination considers that the upper cladding of the waveguide structure can be air (5: 5:28 – 31 of Tu) as a suitable/workable design choice, i.e., there is no solid cladding covering the waveguide structure. Such design choice is illustrated in Figure A below which is produced by adding/distributing photonic crystal (PhC) structures/pillars (of Goldring) across the entire waveguide structure of the Tu – Simard – Goldring combination. Partially-filled design choices are also rendered obvious by the Tu – Simard – Goldring combination (see the general comments below). As seen, each photonic crystal structure (a PhC pillar) is on or embedded within the first vertically recessed region, the second vertically recessed region, or the P-N junction of the waveguide structure, and has an upper surface that is substantially coplanar with an upper surface of the first vertically recessed region, an upper surface of the second vertically recessed region, or an upper surface of the waveguide structure. 

    PNG
    media_image1.png
    933
    1728
    media_image1.png
    Greyscale



Figure A.  An optical modulator of the Tu – Simard – Goldring combination. The Figure is produced by adding photonic crystal (PhC) structures/pillars (of Goldring) across the waveguide structure of Tu and increasing the thickness of the terminal regions 210,212 which may have as thick/tall as the depletion regions 204,206.

In light of the foregoing analysis, the Tu – Simard – Goldring combination teaches expressly or renders obvious all of the recited limitations.

As relevant general comments for all claims, the following is noted:
(i)	The optical modulator of the Tu – Simard – Goldring combination has essential structural features (a ring waveguide resonator in a semiconductor material (doped silicon) with two-layer slabs and embedded PhC structures/pillars) and a principle of operation (a slow-light effect in the resonator provided by the PhC structures/pillars) that are substantially identical to those of the instant application, as evident from a direct side-by-side comparison of Figure A above with Figs. 3 and 9 of the instant application.  
	(ii)	The Tu – Simard – Goldring combination considers that the PhC structures/pillars (e.g., formed by SiO2 as shown in Fig. 1a; para. 69 of Goldring) can be disposed/distributed across either the entirety of waveguide structure or a portion(s) thereof, as a matter of suitable/workable design choices and as needed for proper overlap between the PhC structures/pillars and the field of an optical mode of the ring waveguide. Hence, the Tu – Simard – Goldring combination renders obvious design choices that are partially filled with PhC structures/pillars, as shown in Figs. 5 and 7 of the instant application.
	(iii)	The Tu – Simard – Goldring combination renders obvious a variety of suitable materials for the ring waveguide and the PhC structures/pillars, including those recited by some of the claims.  

Regarding claim 15, the teachings of Tu, Simard, and Goldring combine (see the arguments and motivation for combining as applied to claim 1 above) to teach expressly or render obvious all of the recited limitations, as detailed above for claim 1, once a proper notation/mapping is applied. Specifically, the Tu – Simard – Goldring combination contemplates an optical ring modulator (each of Tu – Simard – Goldring teaches a ring modulator), comprising (see annotated Figure B which is provided below and shows the same modulator structure as Figure A, but uses a more detailed notation than Figure A): 
a (ridge-shaped) waveguide structure 200 (Fig. 2; 6:65 – 67 of Tu), including: 
a first semiconductor material 204,214,210 having a first (P) doping type (6:65 – 67) and including a first vertically recessed region 214 horizontally between a pair of first non-recessed regions 204,210, and 
a second semiconductor material 206,216,212 adjacent the first semiconductor material 204, including a second vertically recessed region 216 horizontally between a pair of second non-recessed regions 206,212, and having a second (N) doping type opposite the first (P) doping type (6:65 – 67), defining a P-N junction 208 within the waveguide structure 200 (Fig. 2; “This phase shift structure comprises a waveguide 202 comprising a P doped portion 204 and an N doped portion 206. A P/N junction (j) 208 is present between the P doped portion and the N doped portion” at 6:65 – 7:2 of Tu). 
The Tu – Simard – Goldring combination considers that the PhC structures/pillars (e.g., formed by SiO2 as shown in Fig. 1a; para. 69 of Goldring) can be disposed/distributed across either the entire waveguide structure 200 or a portion thereof (such as the first and second recessed regions 218,224), as a matter of suitable/workable design choices. In particular, each of the waveguide structure slabs 218,224 can have PhC structures/pillars penetrating the top layer (220 and 226 respectively) thereof. Such embodiment comprises: 
a first plurality of photonic crystal pillars within the first vertically recessed region 214 of the first semiconductor material 204,214,210, each photonic crystal pillar of the first plurality of photonic crystal pillars having a bottom surface that is substantially coplanar with a bottom surface of the first semiconductor material 204,214,210 and a top surface that is substantially coplanar with a top surface of the pair of first non-recessed regions 204,210; 
a first photonic crystal layer 220 on the first plurality of photonic crystal pillars (within 214) above the first vertically recessed region 214 of the first semiconductor material 204,214,210; 
a second plurality of photonic crystal pillars within the second vertically recessed region 216 of the second semiconductor material 206,216,212, each photonic crystal pillar of the second plurality of photonic crystal pillars having a bottom surface that is substantially coplanar with a bottom surface of the second semiconductor material 206,216,212 and a top surface that is substantially coplanar with a top surface of the pair of second non-recessed regions 206,212; and 
a second photonic crystal layer 226 on the second plurality of photonic crystal pillars (within the second vertically recessed region 216) and above the second vertically recessed region 216 of the second semiconductor material 206,216,212.

    PNG
    media_image2.png
    931
    1467
    media_image2.png
    Greyscale


Figure B.  An optical modulator of the Tu – Simard – Goldring combination. The Figure is produced by adding photonic crystal (PhC) structures/pillars (of Goldring) across the waveguide structure of Tu.

In light of the foregoing analysis, the Tu – Simard – Goldring combination teaches expressly or renders obvious all of the recited limitations.
Regarding claims 2 and 16, the Tu – Goldring – Gunn combination considers that the first semiconductor material 204,214,210 is horizontally adjacent to the second semiconductor material 206,216,212 (Fig. 2 of Tu; Figures A and B provided above) and that one (204) of the pair of first non-recessed regions 204,210 of the first semiconductor material 204,214,210 is horizontally adjacent to one (206) of the pair of second non-recessed regions 206,212 of the second semiconductor material 206,216,212. 
Regarding claims 4 and 5, the Tu – Simard – Goldring combination teaches expressly or renders obvious all of the recited limitations, as detailed above for claims 1 and 15.
Regarding claim 6, the Tu – Simard – Goldring combination considers that at least one of the plurality of photonic crystal structures is horizontally between a (left) portion of the first semiconductor material 204,214,210 and a (right) portion of the second semiconductor material 206,216,212, and adjacent to the P-N junction (see Figures A and B provided above).  
Regarding claims 7 and 19, the Tu – Simard – Goldring combination considers that the plurality of photonic crystal structures comprises a plurality of photonic crystal pillars (as taught by Goldring) distributed throughout the first semiconductor material 204,214,210 and the second semiconductor material 206,216,212. Goldring cites, by way of example but not limitation, a pitch/period p of the PhC pillars of 370 nm (para. 88) and a pillar diameter of 180 nm (para. 81), so that  a pitch-to-diameter ratio between two photonic crystal pillars in the plurality of photonic crystal pillars is 370/180 ≈ 2.06, i.e., approximately two-to-one. It is also noted that (i) an optimum value of the ratio depends on a particular application; that (ii) the instant application does not provide any criticality for the exact value of the recited ratio; that (iii) it has been held that discovering the optimum or workable ranges of prior art involves only routine skill in the art (In re Aller, 105 USPQ 233).
Regarding claims 8 and 20, the Tu – Simard – Goldring combination considers that the first semiconductor material 204,214,210 and the second semiconductor material 206,216,212 include doped silicon (Si) (Abstract; 1:40 – 52; 7:24 – 53 of Tu; Si layer 102 in Fig. 1a of Goldring), and the plurality of photonic crystal structures includes silicon dioxide (SiO2) (SiO2 layers 103,104 in Fig. 1a of Goldring). The Examiner took official notice in the Office Action of 3/29/22 that crystalline SiO2 was well known in the art of optical waveguide devices. Since Applicant has not traversed the official notice, the fact of common knowledge has become applicant admitted prior art. Such material (SiO2/silica) would be obvious, along with a wide variety of other materials, as a suitable/workable material choice for the PhC structures/pillars. The use of crystalline SiO2 reduces optical scattering loss (compared to polycrystalline or amorphous SiO2) and thereby improves/increases the finesse of the ring waveguide resonator. It is also noted that it has been held to be within the general skill of a worker in the art to select a known material (in this case, crystalline SiO2) on the basis of its suitability for the intended use (in an optical waveguide) as a matter of obvious design choice. See In re Leshin, 125 USPQ 416.  
Regarding claim 17, the Tu – Simard – Goldring combination considers that one (204) of the pair of first non-recessed regions 204,210 of the first semiconductor material 204,214,210 and one (206) of the pair of second non-recessed regions 206,212 of the second semiconductor material 206,216,212 each include a raised portion (204 and 206 respectively) and that an interface 208 (P-N junction) between the first semiconductor material 204,214,210 and the second semiconductor material 206,216,212 is between the raised portions 204,206 of the first semiconductor material 204,214,210 and the second semiconductor material 206,216,212 (see Figures A and B provided above). 
Regarding claim 18, the Tu – Simard – Goldring combination considers that the raised portion 204,206 can have a third plurality of PhC pillars distributed therein (as illustrated in Figures A and B provided above), each photonic crystal pillar of the third plurality of photonic crystals being between (left) portions of the raised portion 204 of the first semiconductor material 204,214,210 and the raised portion 206 of the second semiconductor material 206,216,212. The Tu – Simard – Goldring combination renders obvious that some portions of the waveguide structure, including portion around the interface (P/N junction) may be free of PhC structures/pillars in order to avoid their possible interference with proper operation of a depletion region that is created around the P/N junction when a voltage is applied to the waveguide structure for modulation. In such designs, other portions of the interface (P/N junction) between the first semiconductor material 204,214,210 and the second material 206,216,212 are free of photonic crystal pillars therebetween.  

Claims 3 and 21 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Tu in view of Simard, in view of Goldring, and further in view of Zheng et al (US 2015/0212346 A1).
Regarding claim 3, the Tu – Simard – Goldring combination considers only embodiments wherein the first semiconductor material 204,214,210 and the second material 206,216,212 continuously extend along the circumference of the ring modulator without being interleaved in an interdigitated design. However, Zheng discloses (Figs. 1 – 3 and 6; para. 0039 – 0048 and 0056 – 0062) an optical modulator of a depletion-type (same as in Tu) and expressly teaches both a conventional design (no interdigitation, as in Fig. 3 wherein a first (P) semiconductor material and a second (N) semiconductor material continuously extend) and an improved interdigitated design wherein a first (P) semiconductor material 650 and a second (N) semiconductor material 630 are interdigitated along a length (along axis 680) of the modulator and are separated by insulator portions 640. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the modulator of the Tu – Simard – Goldring combination can be modified, in accordance with the teachings of Zheng, to have an interdigitated design wherein the first semiconductor material and the second semiconductor material are interdigitated along a longitudinal (circumference) length of the modulator and are separated by insulator portions. The motivation for such interdigitated design is that modulation efficiency can be improved/increased (“The modulator 600 may comprise any suitable number of the interdigitated structures 690. Moreover, the amount of phase modulation is proportional to the number of the interdigitated structures 690. For example, assuming a same applied voltage, a modulator 600 comprising four interdigitated structures 690 can provide twice as much phase modulation as a modulator 600 comprising two interdigitated structures 690” at para. 0062 of Zheng). 
In the modulator of the Tu – Simard – Goldring – Zheng combination, the first (P) semiconductor material (corresponding to 650 in Fig. 6 of Zheng) is adjacent a first insulator 640  along a length 680 of the first semiconductor material 650, and the second semiconductor material 630 is adjacent a second insulator 640 along a length 680 of the second semiconductor material 630, such that the first semiconductor material 650 is interdigitated with the second semiconductor material 630 throughout a circumference of the optical ring modulator, wherein a portion of the length of the first semiconductor material 650 is not adjacent the second semiconductor material 630 (they are separated by an insulator layer 640) and a portion of the length of the second semiconductor material 630 is not adjacent the first semiconductor material 650 (they are separated by an insulator layer 640).
Regarding claim 21, the teachings of Tu, Simard, Goldring, and Zheng combine (see the arguments and motivation for combining as applied to claims 1 and 3 above) to teach expressly or render obvious all of the recited limitations of an optical modulator with an interdigitated design (taught by Zheng, as detailed for claim 3) and a plurality of PhC structures/pillars (as taught by Goldring), as detailed above for claims 1 and 3.
Regarding claims 22 and 23, the Tu – Simard – Goldring – Zheng combination renders obvious that, in the contemplated interdigitated design, the second semiconductor material is horizontally adjacent the first insulator with respect to a length of the second semiconductor material and that there is a second insulator horizontally adjacent a portion of the second semiconductor material, wherein the first semiconductor material is horizontally adjacent the second insulator with respect to a length of the first semiconductor material.
Regarding claim 24, the Tu – Simard – Goldring – Zheng combination teaches expressly or renders obvious all of the recited limitations, as detailed above for claims 1, 3, 7, and 21.
Regarding claims 25 and 26, the Tu – Simard – Goldring – Zheng combination teaches expressly or renders obvious all of the recited limitations, as detailed above for claims 1, 3, 4, and 21.

Claims 1, 2, 6, 7, and 15 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tu in view of Simard, and further in view of Park et al (WO 2019/190119 A1).
Regarding claim 1, the teachings of Tu and Simard combine (see the arguments and motivation for combining as applied to claim 1 above rejected by the Tu – Simard – Goldring combination) to teach expressly or render obvious all of the recited limitations, as detailed above for claim 1, except for the use of PhC structures/pillars. However, Park discloses (Figs. 1, 6b, 7a, 7b, and 8; para. 1, 7, 8, 31 – 37 and 63 – 73) a (ridge-shaped) waveguide structure, including (with reference to Fig. 8): 
a first semiconductor material 140 having a first (P) doping type (para. 73), and 
a second semiconductor material 130 adjacent the first semiconductor material 140 and having a second (N) doping type opposite the first (P) doping type (para. 73), defining a P-I-N junction (its cross-section shown in the inset of Fig. 8) within the waveguide structure; and 
a plurality of PhC structures (embedded pillars identified as 20 in Fig. 7b), each photonic crystal structure 20 embedded within the first semiconductor material or the second semiconductor material (material 10 in Fig. 7b which corresponds to at least one of 130 and 140 in Fig. 8) of the waveguide structure 100 (the ring 100 in Fig. 7a and 7b which directly corresponds to the ring 100 in Fig. 8), and having an upper surface that is substantially coplanar with an upper surface of the waveguide structure 100 (as seen in Fig. 7b which shows a cross-section; “the circular resonator (100) includes a first material (10) and a second material (20) filled in the nanohole formed in the first material” at para. 70, emphasis added).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that the waveguide structure 200 in Tu can additionally comprise, in accordance with the teachings of Park, a plurality of PhC structures embedded into the ring waveguide. The motivation for the PhC structures is that they can reduce temperature sensitivity of the ring resonator and thereby stabilize its operating point in a passive manner, i.e., without requiring electric energy/current to a heater as in Tu (Fig. 6b of Park compares sensitivities of a ring resonator without PhC structures (“conventional structures” and with PhC structures; Abstract; para. 64 and 65).
In light of the foregoing analysis, the Tu – Simard – Park combination teaches expressly or renders obvious all of the recited limitations.
The Tu – Simard – Park combination contemplates an optical modulator having a structure (cross-section) that is illustrated in Figure A provided above for the rejections using the Tu – Simard – Park combination.
Regarding claim 15, the teachings of Tu – Simard – Park combine (see the arguments and motivation for combining as applied to claim 1 above) to teach expressly or render obvious all of the recited limitations, as detailed above for claim 15 rejected using the Tu – Simard - Goldring combination (see Figure B provided therein for the applied mapping). 
Regarding claims 2, 6, 7, and 16 – 19, the Tu – Simard – Park combination teaches expressly or renders obvious all of the recited limitations, as detailed above for claims 2, 6, 7, and 17 – 19 rejected by using the Tu – Simard – Goldring combination. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,627,697 B2
US 2017/0038609 A1
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896